ACCEPTED
                                                               06-14-00187-CR
                                                     SIXTH COURT OF APPEALS
                                                          TEXARKANA, TEXAS
                                                         3/18/2015 10:32:06 AM
                                                               DEBBIE AUTREY
                                                                        CLERK

NO. 06-14-00186-CR, 06-14-00187-CR, 06-14-00188-CR

                                            FILED IN
                                     6th COURT OF APPEALS
                                       TEXARKANA, TEXAS
           TO THE COURT OF APPEALS   3/18/2015 10:32:06 AM
  SIXTH   DISTRICT OF TEXAS AT TEXARKANA  DEBBIE AUTREY
                                              Clerk


DARRIAN DE’ANTHONY DAVIS-SANDERS, Appellant

                       V.

          THE STATE OF TEXAS, Appellee



                     *****

APPELLATE COUNSEL’S MOTION TO WITHDRAW

                     *****


              DONALD K. HOOVER
               Counsel for Appellant
               Bar I.D. No. 24053019

               414 W. Sam Rayburn
               Bonham, Texas 75418
             903/820-8464 (Telephone)
             972/767-4355 (Facsimile)




NO. 06-14-00186-CR, 06-14-00187-CR, 06-14-00188-CR
            NO. 06-14-00186-CR, 06-14-00187-CR, 06-14-00188-CR

                        TO THE COURT OF APPEALS

       SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA

DARRIAN DE’ANTHONY DAVIS-SANDERS,
                                                                       Appellant

V.

THE STATE OF TEXAS
                                                                       Appellee

                                      *****

           APPELLATE COUNSEL’S MOTION TO WITHDRAW

                                      *****

TO THE HONORABLE COURT OF APPEALS, SIXTH DISTRICT OF TEXAS
AT TEXARKANA:

      Comes now, Donald K. Hoover, counsel for the Appellant, move this Court for

an Order allowing counsel to withdraw as appellate counsel of record for Darrian

De’Anthony Davis-Sanders. In support of this motion, Counsel would show the Court

that he has accepted a position as a prosecutor with the Fannin County District.

Counsel will start that position on March 30, 2015. This will create a conflict of

interest since Counsel will represent the State of Texas. Moreover, as a prosecutor,

Counsel is prohibited from private practice. It is for these reason Counsel must seek

withdrawal from this case.
      Counsel has filed a Motion to Withdraw from the corresponding trial court case

with the District Court, and he has asked the trial court to appoint new counsel. The

Motion and requests are still pending.

      Counsel is in possession of the reporter’s record and clerk’s record, and will

turn those items, along with the case, over to replacement counsel. The Appellant’s

brief was due on March 16, 2015, however, Counsel filed a Motion for Extension of

Time to File Appellant’s Brief on March 16, 2015.

      Appellant counsel requests that this Motion be granted. This request is not for

the purpose of delay, but so that justice may be done.

      WHEREFORE, the Appellant prays that the Court grant this Motion and allow

him to withdraw as appellate counsel of record for Mr. Davis-Sanders.

                                         Respectfully submitted,


                                           /s/ Donald Hoover
                                         Donald Hoover
                                         Counsel for Appellant
                                         Bar I.D. No. 24053019
                                         414 W. Sam Rayburn
                                         Bonham, Texas 75418
                                         (903) 820-8464 (Telephone)
                                         (972) 767-4355 (Facsimile)
                         CERTIFICATE OF SERVICE

      A copy of the foregoing Appellant Counsel’s Motion to Withdraw has been
mailed via first-class mail, or hand-delivered, on March 17, 2015, to:

Via Hand Delivery
Fannin County District Attorney’s Office
Fannin County Courthouse
101 E. Sam Rayburn
Bonham, Texas 75418

Via first-class mail
Mr. Darrian D. Davis-Sanders
#01957802
Eastham Unit- TDCJ
2665 Prison Road #1
Lovelady, Texas 75851


                                       /s/ Donald Hoover
                                     Donald Hoover